This cause came on for further consideration upon the filing on April 4, 2008, by relator, Columbus Bar Association, of a motion to appoint an alternate relator. On April 11, 2008, respondent filed a memorandum in response. Upon consideration thereof,
It is ordered by the court that relator’s motion to appoint an alternate relator is granted. It is further ordered that the Disciplinary Counsel is hereby appointed to serve in the role of relator for the purposes of appointing a monitor and filing the report required by Gov.Bar R.V(9).
It is further ordered that on or before thirty days from the date of this order, Disciplinary Counsel shall file with the Clerk of this court the name of the attorney who will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is further ordered that at the end of the respondent’s one year probationary period, Disciplinary Counsel shall file with the Clerk of this court a report indicating whether respondent, during the probationary period, complied with the terms of the probation.